Case: 11-41165       Document: 00512170783         Page: 1     Date Filed: 03/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 11, 2013
                                     No. 11-41165
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DANIEL MENDOZA,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:11-CR-320-1


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Daniel Mendoza appeals his jury conviction for conspiracy to possess, with
intent to distribute, 100 kilograms or more of marijuana, in violation of 21
U.S.C. §§ 841(a)(1), 841(b)(1)(B)(vii), and 846. He challenges:                 the district
court’s denying his motion to suppress inculpatory statements, in Spanish, made
during a post-arrest interview, during which he claims he invoked his right to
counsel; and the sufficiency of the evidence for his conviction.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-41165    Document: 00512170783      Page: 2   Date Filed: 03/11/2013

                                  No. 11-41165

      Regarding those statements, Mendoza commented in Spanish to
investigating officers about an attorney, and three translations of the statement
were suggested in the district court. Under any of the translations, Mendoza’s
statement was not sufficiently clear to invoke his right to counsel. E.g., Davis
v. United States, 512 U.S. 452, 459, 461-62 (1994) (remarking to agents “[m]aybe
I should talk to a lawyer” insufficient to require cessation of questioning).
      For his sufficiency challenge, Mendoza contends the evidence failed to
prove he knowingly participated in the conspiracy. He does not dispute that
other evidence proved false his telling agents he had been at a mechanic shop
and not the warehouse. Viewing the evidence in the requisite light most
favorable to the guilty verdict, a rational juror could have reasonably inferred
from Mendoza’s concealing his presence at the warehouse: he was aware of
marijuana in the boxes of a wall-repair compound at the warehouse; and he
knowingly participated in the conspiracy when he helped load those boxes into
the tractor-trailer. E.g., United States v. Elashyi, 554 F.3d 480, 495 (5th Cir.
2008); United States v. Diaz-Carreon, 915 F.2d 951, 954-55 (5th Cir. 1990).
      AFFIRMED.




                                        2